     Case 3:20-cv-00755-GPC-RBM Document 2 Filed 04/23/20 PageID.39 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   L.J. McELROY, aka Latwahn McElroy,                  Case No.: 3:20-cv-00755-GPC-RBM
     CDCR #P-17922,
11
                                       Plaintiffs,       ORDER DISMISSING CIVIL
12                                                       ACTION WITHOUT PREJUDICE
                          vs.                            FOR FAILING TO PAY
13
     JAIME JUAREZ, Assoc. Chief Deputy                   FILING FEE REQUIRED
14   Warden, et al.,                                     BY 28 U.S.C. § 1914(a) AND/OR
                                                         FAILING TO MOVE TO PROCEED
15                                   Defendants.         IN FORMA PAUPERIS
16                                                       PURSUANT TO 28 U.S.C. § 1915(a)
17
18          Plaintiff L.J. McElroy, currently incarcerated at North Kern State Prison
19   (“NKSP”) in Delano, California, and proceeding pro se, has filed a civil rights complaint
20   pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1. Plaintiff claims the Warden, Chief
21   Deputy Warden, a physician, and “numerous” unnamed Richard J. Donovan Correctional
22   Facility custody and medical department officials violated his constitutional rights by
23   failing to provide proper medical care and disability accommodations for his many
24   chronic ailments, and by failing to ensure an appropriate transport to NKSP in late March
25   2020. Id. at 3‒19.
26         He has not prepaid the $400 civil filing fee required by 28 U.S.C. § 1914(a),
27   however, and has not filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to
28   28 U.S.C. § 1915(a).
                                                     1
                                                                             3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 2 Filed 04/23/20 PageID.40 Page 2 of 4


 1   I.    Failure to Pay Filing Fee or Request IFP Status
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, the Prison Litigation Reform Act’s
 8   (“PLRA”) amendments to § 1915 require that all prisoners who proceed IFP to pay the
 9   entire fee in “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct.
10   627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and
11   regardless of whether their action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) &
12   (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
13         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
14   of fees to file an affidavit that includes a statement of all assets possessed and
15   demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
16   Cir. 2015). In support of this affidavit, the PLRA also requires prisoners to submit a
17   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
18   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
19   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
20   trust account statement, the Court assesses an initial payment of 20% of (a) the average
21   monthly deposits in the account for the past six months, or (b) the average monthly
22   balance in the account for the past six months, whichever is greater, unless the prisoner
23   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
24   custody of the prisoner then collects subsequent payments, assessed at 20% of the
25   preceding month’s income, in any month in which his account exceeds $10, and forwards
26   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
27   Bruce, 136 S. Ct. at 629.
28   ///
                                                    2
                                                                                3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 2 Filed 04/23/20 PageID.41 Page 3 of 4


 1         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
 2   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant
 3   to 28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews,
 4   493 F.3d at 1051.
 5   II.   Conclusion and Order
 6         Accordingly, the Court:
 7         (1)    DISMISSES this civil action without prejudice based on Plaintiff’s failure
 8   to pay the $400 civil filing and administrative fee or to submit a Motion to Proceed IFP
 9   pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
10         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
11   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
12   complete and file a Motion to Proceed IFP which includes a certified copy of his CDCR
13   trust account statements for the 6-month period preceding the filing of his Complaint. See
14   28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2(b).
15         (3)    DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
16   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
17   Pauperis.”1 If Plaintiff fails to either prepay the $400 civil filing fee or fully complete
18   and submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
19
20
     1
21     Plaintiff is cautioned that if he chooses to proceed further by either prepaying the full
     $400 civil filing fee, or submitting a properly supported Motion to Proceed IFP, his
22   Complaint will be screened before service and may be dismissed sua sponte pursuant to 28
23   U.S.C. § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B), regardless of whether he pays the
     full $400 filing fee at once, or is granted IFP status and is obligated to pay the full filing
24   fee in installments. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
25   (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte
     dismiss an in forma pauperis complaint that is frivolous, malicious, fails to state a claim,
26   or seeks damages from defendants who are immune); see also Rhodes v. Robinson, 621
27   F.3d 1002, 1004 (9th Cir. 2010) (discussing similar screening required by 28 U.S.C.
     § 1915A of all complaints filed by prisoners “seeking redress from a governmental entity
28   or officer or employee of a governmental entity.”).
                                                    3
                                                                                 3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 2 Filed 04/23/20 PageID.42 Page 4 of 4


 1   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
 2   requirement and without further Order of the Court.
 3         IT IS SO ORDERED.
 4   Dated: April 23, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                                                            3:20-cv-00755-GPC-RBM
